 


110 HRES 138 EH: Recognizing the importance of Hot Springs National Park on its 175th anniversary.
U.S. House of Representatives
2007-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 138 
In the House of Representatives, U. S.,

March 19, 2007
 
RESOLUTION 
Recognizing the importance of Hot Springs National Park on its 175th anniversary. 
 
 
Whereas the concept in the United States of setting aside a nationally significant place for the future enjoyment of its citizens was first implemented 175 years ago in Hot Springs, Arkansas, with the creation of the Hot Springs Reservation, which protected 47 area hot springs; 
Whereas the Act that created the Hot Springs Reservation, entitled An Act authorizing the governor of the territory of Arkansas to lease the salt springs, in said territory, and for other purposes, approved April 20, 1832 (4 Stat. 505), required that the hot springs in said territory, together with four sections of land, including said springs, as near the centre thereof as may be, shall be reserved for the future disposal of the United States, and shall not be entered, located, or appropriated, for any other purpose whatever; 
Whereas the Hot Springs Reservation was the first protected area in the Nation; 
Whereas the Act creating the Hot Springs Reservation preceded both the establishment of the Department of the Interior in 1849 and the establishment of Yellowstone National Park as the first national park in 1872; 
Whereas the Hot Springs Reservation was renamed Hot Springs National Park in 1921 and became America’s 18th national park; and 
Whereas the tradition of preservation and conservation that developed into the National Park System, which now includes 390 units, began with the Act that created the Hot Springs Reservation: Now, therefore, be it  
 
That on this 175th anniversary of the Act of Congress that created the Hot Springs Reservation, the House of Representatives recognizes the important contribution of the Hot Springs Reservation and Hot Springs National Park to the history of conservation in the United States. 
 
Lorraine C. Miller,Clerk.
